AFFIRM; and Opinion Filed December 11, 2017.




                                        S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00416-CR

                             JOEY MARQUEL HINES, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 2
                                     Dallas County, Texas
                              Trial Court Cause No. F14-60278-I

                              MEMORANDUM OPINION
                            Before Justices Lang, Fillmore, and Myers
                                   Opinion by Justice Fillmore

       Joey Marquel Hines pleaded guilty to the offense of aggravated assault with a deadly

weapon and true to the enhancement paragraph alleged in the indictment. Following the terms of

Hines’s plea agreement with the State, the trial court deferred adjudicating Hines’s guilt, and

placed him on community supervision for five years.         One of the conditions of Hines’s

community supervision was that he commit no offense against the laws of Texas, any other state,

or the United States.

       The State later moved to adjudicate guilt, alleging Hines violated several conditions of

his community supervision. At the hearing on the motion to adjudicate, the State focused solely

on the allegation that, during the period of community supervision, Hines committed, and was

convicted of, the offense of burglary of a building in Robertson County. The trial court found

the allegation that Hines committed an offense against the laws of the State of Texas was true,
adjudicated him guilty of aggravated assault with a deadly weapon, and sentenced him to ten

years’ imprisonment.

            In one issue, Hines contends the trial court lacked jurisdiction to hear the case and render

a judgment because there was no written order transferring the case to its docket.                                             Hines

specifically argues the indictment in this case was originally presented to the 291st Judicial

District Court of Dallas County; subsequently, the case appeared on the docket of Criminal

District Court No. 2, where it remained through the entry of judgment. No transfer order appears

in the record. Therefore, Hines asserts the 291st Judicial District Court retained jurisdiction, and

Criminal District Court No. 2 never acquired jurisdiction over this case.

            Texas courts have concluded the absence of a transfer order from the record is a

procedural error rather than a jurisdictional error. Mills v. State, 742 S.W.2d 831, 835 (Tex.

App.—Dallas, 1987, no pet.); Lemasurier v. State, 91 S.W.3d 897, 899–900 (Tex. App.—Ft.

Worth 2002, pet. ref’d).1 Hines failed to file a formal plea to the jurisdiction with the trial court.

Therefore, he failed to preserve this complaint for appeal. See Mills, 742 S.W.2d at 835;

Lemasurier, 91 S.W.3d at 899–900.2

            Even if Hines had preserved this complaint for appeal, we conclude his argument lacks

merit. A grand jury formed and impaneled by a district judge inquires “into all offenses liable to

indictment,” and hears all the testimony available before voting on whether to indict an accused.

TEX. CODE CRIM. PROC. ANN. arts. 20.09, 20.19 (West 2015). Because the court “exercises some

‘supervisory power over the grand jury,’” the grand jury is “often characterized as an arm of the

court by which it is appointed rather than an autonomous entity.” Bourque v. State, 156 S.W.3d
675, 678 (Tex. App.—Dallas 2005, pet. ref’d) (quoting Dallas Cnty. Dist. Attorney v. Doe, 969

     1
       See also Jamison v. State, No. 05-15-00086-CR, 2016 WL 1725489, at *1 (Tex. App.—Dallas Apr. 27, 2016, per. ref’d) (mem. op., not
designated for publication).
     2
         See also Jamison, 2016 WL 1725489, at *1.



                                                                 –2–
S.W.2d 537, 542 (Tex. App.—Dallas 1998, no pet.)). After the conclusion of testimony, a grand

jury votes “as to the presentment of an indictment.” TEX. CODE CRIM. PROC. ANN. art. 20.19;

Allen v. State, No. 01-16-00768-CR, 2017 WL 5712602, at *2 (Tex. App.—Houston [1st Dist.]

Nov. 28, 2017, no pet. h.). Following presentment, an indictment is filed in a court with

jurisdiction to hear the case. See Bourque, 156 S.W.3d at 678 (citing Hultin v. State, 171 Tex.

Crim. 425, 351 S.W.2d 248, 255 (1961)). District judges in counties having two or more district

courts “may adopt rules governing the filing and numbering of cases, the assignment of cases for

trial, and the distribution of the work of the courts as in their discretion they consider necessary

or desirable for the orderly dispatch of the business of the courts.” TEX. GOV’T CODE ANN. §

24.024 (West Supp. 2017); see also id. § 74.093 (West Supp. 2017) (addressing adoption of local

rules of administration to provide, in part, for assignment, docketing, transfer, and hearing of

cases). Thus, a specific district court may impanel a grand jury, but it does not necessarily

follow that all cases returned by that grand jury are assigned to the impaneling court. Bourque,
156 S.W.3d at 678; Allen, 2017 WL 5712602, at *3.

       While the record shows the 291st Judicial District Court presided over the grand jury that

returned the indictment, the case was thereafter filed in Criminal District Court No. 2. We take

judicial notice that both of these courts are located in Dallas County. Nothing in the record

indicates the case was ever filed in or appeared on the trial docket of the 291st Judicial District

Court. Because Criminal District Court No. 2 had jurisdiction to hear Hines’s case and render

the judgment, we resolve Hines’s issue against him.




                                                –3–
       We affirm the trial court’s judgment




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47

170416F.U05




                                              –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JOEY MARQUEL HINES, Appellant                       On Appeal from the Criminal District Court
                                                    No. 2, Dallas County, Texas,
No. 05-17-00416-CR        V.                        Trial Court Cause No. F14-60278-I.
                                                    Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                        Justices Lang and Myers participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 11th day of December, 2017.




                                             –5–